Exhibit 99.1 Welcome Annual Meeting of Stockholders June 5, 2012 Roy E. Reichbach General Counsel & Corporate Secretary 2 3 Forward-Looking Statements Certain statements herein are forward-looking statements and represent NeuLion's current intentions in respect of future activities. Forward-looking statements can be identified by the use of the words “will,” “expect,” “seek,” “anticipate,” “believe,” “plan,” “estimate,” “expect,” and “intend” and statements that an event or result “may,” “will,” “can,” “should,” “could,” or “might” occur or be achieved and other similar expressions. Forward-looking statements involve significant risks, uncertainties and assumptions. Although the forward-looking statements contained in this presentation are based upon what management believes to be reasonable assumptions, we cannot assure readers that actual results will be consistent with these forward-looking statements. These forward-looking statements are made as of the date of this presentation and we assume no obligation to update or revise them to reflect new events or circumstances, except as required by law.Many factors could cause our actual results, performance or achievements to be materially different from any anticipated results, performance or achievements that may be expressed or implied by such forward-looking statements, including: our ability to develop and execute on our business plan, including further diversifying our customer base; continuing to invest in and expand our sports-related business; our ability to integrate the operations of acquired businesses with our own; our ability to increase revenue; general economic and market segment conditions; our customers’ subscriber levels; the financial health of our customers; our ability to pursue and consummate acquisitions in a timely manner; our continued relationships with our customers; our ability to negotiate favorable terms for contract renewals; competitor activity; product capability and acceptance rates; technology changes; regulatory changes; foreign exchange risk; interest rate risk; and credit risk.These factors should be considered carefully and readers should not place undue reliance on the forward-looking statements.A more detailed assessment of the risks that could cause actual results to materially differ from current expectations is contained in Item 1A, “Risk Factors,” in our Annual Report on Form 10-K for the fiscal year ended December 31, 2011, which is available on www.sec.gov and filed on www.sedar.com. Charles B. Wang Chairman 4 Arthur J. McCarthy Chief Financial Officer 5 Stock Price (5/31/12) CDN $0.19 Revenue FY11 USD $39.7m Avg. Daily Vol. (3 mo.) Adjusted EBITDA Loss FY11 USD ($6.9m) 52 Week Low/High CDN $0.16/$0.40 Common Stock Outstanding 140.8m At March 31, 2012: Preferred Stock 28.1m Cash USD $9.3m Public Float, est. 52.0m Total Assets USD $36.9m Market Capitalization US $25.9m Total Liabilities USD $22.2m Insider Holdings (est.) 63% Employees 300+ Key Stats: NLN (TSX) Annual Revenue ($Millions) Annual Adjusted EBITDA Loss ($Millions) 6 (Pro Forma) (Actual) (Actual) (Pro Forma) (Actual) (Actual) (Actual) (Actual) Historical Annual Results (1)Total cost of revenue and total gross margin are exclusive of depreciation and amortization. (2)Selling, general and administrative expenses are exclusive of stock-based compensation. (3)The acquisition of INSINC was completed on October 31, 2009. (4)The acquisition of TransVideo was completed on October 1, 2010. (in Millions $) YE 2009 YE 2010 % Change YE 2011 % Change Services revenue 19% 16% Equipment revenue 6% 82% Total revenue 18% 20% Total cost of revenue NC 14% Total gross margin 37% 24% Gross margin % 49% 57% 8% 59% 2% Selling, general and administrative expenses 8% 1% Adjusted EBITDA Loss (21%) (37%) 7 Historical Q1 Results (1)Totalcost of revenue and total gross margin are exclusive of depreciation and amortization. (2)Selling, general and administrative expenses are exclusive of stock-based compensation. (3)The acquisition of INSINC was completed on October 31, 2009. (4)The acquisition of TransVideo was completed on October 1, 2010. (in Millions $) Q1 2010 Q1 2011 % Change Q1 2012 % Change Services revenue 30% 3% Equipment revenue NC 25% Total revenue 28% 4% Total cost of revenue 8% 13% Total gross margin 46% (2%) Gross margin % 53% 60% 7% 57% (3%) Selling, general and administrative expenses 13% (3%) Adjusted EBITDA Loss (33%) (5%) 8 Historical Revenue by Category (1)Pro Sports includesall of our major, minor and junior sports league customers.These customers include the NFL, NHL, NBA, UFC, MLS and AHL. (2)TV Everywhere includes all of our non-sports customers that own content rights, including aggregators and distributors.These customers include KyLinTV, Sky Angel, BTN2GO and the Independent Film Channel. (3)College Sports includes all of our college and collegiate conference customers.We partner with many National Collegiate Association (NCAA) schools and have agreements in place with over 150 colleges, universities and related websites. (4) Other includes our B2C business, in which we market our own content directly to customers, and various consulting services. 9 (in Millions $) YE 2009 YE 2010 % Change YE 2011 % Change Pro Sports 27% 87% TV Everywhere 30% 17% College Sports 11% (2%) Other 4% (20%) Total Revenue 18% 20% Charles B. Wang Chairman 10 State of the Market •Digital media production, delivery and consumption is shifting and expanding globally, from news to sports and entertainment. Broadcasting has become multi- dimensional. •Television consumption has become a new interactive and dynamic experience - it is no longer simply a passive activity. Consumers want to choose when, where and how to view media. They can also produce, share and customize their own content and multimedia experience. •Television technology has changed; it is no longer a single screen in our living room.
